DETAILED ACTION
Status of the Application
	Claims 1-4, 6, 9-10, 15-22, 24-26, 34-35 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1, 15, 19, 21-22, 34-25 as submitted in a communication filed on 6/24/2022 is acknowledged. 
	Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2020.  Claims 1-4, 6, 9-10, 15-17, 19-22, 24-25, 34-35 and claim 18 (in part) are at issue and will be examined to the extent they encompass the elected invention. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 15 is objected to due to the recitation of “…first polypeptide has at least 80%....or at least 99.5% identity to SEQ ID NO: 1….second polypeptide has at least 80%...or at least 99.5% identity to SEQ ID NO: 3”.  To clearly indicate that the identity is based on amino acid sequence and to be consistent with commonly used claim language, the term should be amended to recite “…first polypeptide has at least 80%....or at least 99.5% sequence identity to the polypeptide of SEQ ID NO: 1….second polypeptide has at least 80%...or at least 99.5% sequence identity to the polypeptide of SEQ ID NO: 3”.    Appropriate correction is required.
Claim 16 is objected to due to the recitation of “polynucleotide is encoded by SEQ ID NO: 2…polynucleotide is encoded by SEQ ID NO: 4”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “polynucleotide is encoded by the polynucleotide of SEQ ID NO: 2…polynucleotide is encoded by the polynucleotide of SEQ ID NO: 4”.  Appropriate correction is required. 
Claim 19 is objected to due to the recitation of “the polypeptide having at least 80% identity to SEQ ID NO: 1,,,,the polypeptide having at least 80% identity to SEQ ID NO: 3”.  To clearly indicate that the identity is based on amino acid sequence and to be consistent with commonly used claim language, the term should be amended to recite “the polypeptide having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1,,,,the polypeptide having at least 80% sequence identity to the polypeptide of SEQ ID NO: 3”.  Appropriate correction is required. 
Claim 21 is objected to due to the recitation of “….(a) a polypeptide….., (b) a polypeptide…. comprising SEQ ID NO: 29 (c) a polypeptide…”.  A comma is required between the terms “SEQ ID NO: 29” and “(c)”.  Appropriate correction is required. 
Claim 22 is objected to due to the recitation of “wherein one or more gene(s), or promoter regions thereof, encoding any one or more of (a)-(c) are mutated from a chromosome of the host cell, optionally by deletion of the gene(s) so that one or more of (a)-(c) are not expressed in said host cell”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “wherein (i) one or more genes in the chromosome of the host cell encoding one or more of the proteins of (a)-(c) are mutated, or (ii) the promoter region of one or more genes in the chromosome of the host cell encoding one or more of the proteins of (a)-(c) is mutated, wherein said one or more genes and said promoter region are optionally mutated by deletion so that one or more of the proteins of (a)-(c) are not expressed in said host cell”. Appropriate correction is required. 
Claim 34 is  objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  In the instant case, the methods of claims 1 and 34 are identical except for the recitation of the term “both” in claim 1.  The addition of the term “both” in claim 1 is used to indicate that the host cell comprises two genes encoding polypeptides which are different but have catechol-1,2-dioxygenase activity, while claim 34 simply states that the host cell comprises two genes encoding different polypeptides which have catechol-1,2-dioxygenase activity.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-4, 6, 9-10,  18-22, 24-25 remain rejected and claims 15-17, 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   New grounds of rejection are necessitated by amendment.
Claims 1 and 34 (claims 2-4, 6, 9-10, 15-22, 35 dependent thereon) are indefinite in the recitation of “wherein the first and second polypeptides are different and can optionally be referred to as catA and catA2, respectively” for the following reasons.   The term is unclear and confusing because one cannot determine if (a) the limitation “can optionally be referred to as catA and catA2, respectively” is implying that  “catA” and “catA2” are labels that the claims are providing so that they can be applied to the first and second polypeptides due to the term “referred to” (e.g., first polypeptide = catA and second polypeptide =catA2), or (b) the limitation “can optionally be referred to as catA and catA2, respectively” refers to names used in the art for proteins having catechol-1,2-dioxygenase activity. If the latter interpretation is the intended meaning, it is reiterated herein that the terms “catA” and “catA2” as written, appear to be generic and not limited to a specific organism.  Moreover, the specification does not define which organisms use this terminology, or which proteins having the same activity as the P. putida proteins encoded by the catA and catA2 genes are excluded/included in the genus recited.  In the case of “catA” and “catA2” as recited, both polypeptides have the same activity, namely catechol-1,2-dioxygenase activity.  The art does not appear to provide the structural/functional characteristic that differentiate between a catechol-1,2-dioxygenase named “catA” and a catechol-1,2-dioxygenase named “catA2”.  In the absence of some defined structural characteristics that define what constitutes a “catA” protein and what constitutes a “catA2” protein, or the structural/functional characteristics that differentiate between a catechol-1,2-dioxygenase named catA and a catechol-1,2-dioxygenase named catA2, one of skill in the art cannot determine which catechol-1,2-dioxygenases  are encompassed by the terms “catA” and “catA2”.  Therefore, one of skill in the art would not understand the metes and bound of the terms used in the claims because it is unclear from the specification and the claims as to which proteins are included or excluded from the genus recited.  It is reiterated herein that while the nomenclature used may be appropriate for Pseudomonas putida genes and proteins, the use of this nomenclature for genes and proteins of identical function in other organisms may not be accurate.  The Examiner has previously indicated that it is known in the art that  genes encoding proteins of identical function in two different organisms may use different designations, as evidenced by UniProtKB P86029.    In some cases, the same gene nomenclature is used for genes encoding different proteins, as shown by  Letchumanan et al. (Frontiers in Microbiology, volume 6, article 33, 2015; previously cited). As such, the use of terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claims are limiting the organism from which these genes derive to those that use the same nomenclature.  For examination purposes, no patentable weight will be given to the term “wherein the first and second polypeptides are different and can optionally be referred to as catA and catA2, respectively”. Correction is required. 
Claim 19 is indefinite in the recitation of “…method of claim 1, wherein both (a) the at least one gene encoding the polypeptide having at least 80% identity to SEQ ID NO: 1 and (b) the at least one gene encoding the polypeptide having at least 80% identity to SEQ ID NO: 3 are constitutively expressed” for the following reasons.   There is no antecedent basis for “the polypeptide having at least 80% identity to SEQ ID NO: 1” and “the polypeptide having at least 80% identity to SEQ ID NO: 3” in claim 1.  For examination purposes, it will be assumed that claim 19 is a duplicate of claim 1.  Correction is required. 
Claims 34-35 are indefinite in the recitation of “wherein the first and second polypeptide are different” and “wherein the first polypeptide and the second polypeptide are different based on amino acid sequence”, respectively, for the following reasons.  Claim 34, from which claim 35 depends, already requires the first and second polypeptides to be different.  While one of skill in the art would understand the phrase in claim 34 “wherein the first and second polypeptides are different” to imply that these two polypeptides must have different amino acid sequences, it is unclear if the limitation set forth in claim 35 implies that the first and second polypeptides of claim 34 can have identical amino acid sequences.  If so, then it is unclear as to how the first and second polypeptides in claim 34 can be different besides in amino acid sequence (e.g., which are the properties that can be different between the two polypeptides of claim 34?).  If the intended difference in claim 34 is in fact related to the amino acid sequence, then it is unclear as to how the limitation in claim 35 further limits claim 34.  For examination purposes, it will be assumed that the difference between the two polypeptides in both claims is in amino acid sequence.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-4, 6, 9-10, 18-22, 24-25, 34-35 remain rejected and claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection as it relates to claim 15 is necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to amended claim 15 for the reasons of record and those set forth below. 
Applicant argues that the claims have been amended to indicate that the two genes encode different proteins both having catechol 1,2-dioxygenase activity.  Applicant states that the application describes catechol 1,2-dioxygenases and that this enzymatic activity can be assayed as shown in the prior art.  Applicant states that additional catechol 1,2-dioxygenases can be identified by using the EC designation/classification as well as from well-established databases.  Applicant states that to meet the written description requirements, the specification does not need to describe an exhaustive list of catechol 1,2-dioxygenase species because they are available to one of skill in the art.   Applicant points out that catechol 1,2-dioxygenases can be aligned and that such alignment would provide many portions that have very high sequence identity, citing the teachings of Nakai et al. (cited in the IDS). Applicant cites Nakai et al. to indicate that there are many conserved regions among the catechol 1,2-dioxygenases aligned and that the tertiary structure is believed to be highly conserved.  Applicant states that the written description guidelines do not require that a claim reciting a polypeptide having a specific enzymatic activity also recite a specific polypeptide sequence.  Applicant states that the specification describes using query or reference sequences to identify homologues that can be used in the context of the claims.  Applicant asserts that the claims meet the written description requirements under 35 USC 112(a). 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of amended claim 15. The Examiner acknowledges the amendments made to the claims as well as the fact that enzymatic assays to determine catechol 1,2-dioxygenase activity, and a limited number of catechol 1,2-dioxygenases have been disclosed in the prior art.  The Examiner also acknowledges that the specification does not need to describe every member of the genus of catechol 1,2-dioxygenases.  However, the Examiner disagrees with Applicant’s contention that the entire genus of catechol 1,2-dioxygenases is adequately described by the specification and/or the prior art.  Claim 15 as amended now require catechol 1,2-dioxygenases which are variants of the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 which are at least 80% sequence identical to the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3.  
	Neither the specification nor the prior art provide the structural features required in any protein that has catechol 1,2-dioxygenase activity.  Moreover, neither the specification nor the prior art provide the structural features in the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 that must be present in any protein having catechol 1,2-dioxygenase activity.   There is no disclosure of the structural features required in any variant of the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3, or which are the critical structural features in the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 2 that are required in any variant of the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3 that has 80% sequence identity to the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3.  In addition, there is no structure/function correlation that would allow one of skill in the art to envision the structure of any catechol 1,2-dioxygenase, or determine which variants of the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3 have catechol 1,2-dioxygenase activity.
	With regard to the argument that the teachings of Nakai et al. are evidence to show that the entire genus of catechol 1,2-dioxygenases is adequately described in view of the alignments and discussion regarding tertiary structures, it is noted that while it is agreed that Nakai et al. disclose the alignment of 8 proteins having catechol 1,2-dioxygenase activity, there is no statement or suggestion by Nakai et al. indicating that the conserved regions found in this alignment are regions which are present in any protein having catechol 1,2-dioxygenase activity, or a statement indicating or suggesting that the conserved regions found in the alignment is all that is required in any protein to observe catechol 1,2-dioxygenase activity.  As known in the art, conserved regions are dependent upon the sequences used in an alignment.  Alignments of sequences that belong to proteins having the same function isolated from more closely related organisms are expected to share more conserved regions compared to alignments of sequences of proteins having the same function but isolated from more distantly related organisms.  Therefore, in the absence of additional information, the presence of conserved regions alone is not necessarily an indication that the conserved region is directly associated to enzymatic activity.  With regard to the tertiary structure of a catechol 1,2-dioxygenase, it is noted that Nakai et al. simply states that there are 4 prolines and eight glycines that were found to be conserved in the alignment they provided and hypothesized based on this finding that the tertiary structures might be highly conserved among certain types of catechol 1,2-dioxygenases (C12Os, page 359, right column, first 5 lines).  Therefore, one cannot reasonably conclude that the teachings of Nakai et al. provide the tertiary structure of all catechol 1,2-dioxygenases or that their conserved amino acids are found in any catechol 1,2-dioxygenase.  
	While Applicant states that the specification describes using query or reference sequences to identify homologues that can be used in the context of the claims, it is noted that Nakai et al. teach that the range of amino acid sequence homology of  the proteins of the alignment varies significantly (Table 1, last column; lowest value of 34%) and that the difference reflects the substrate specificity because some proteins that have catechol 1,2-dioxygenase activity have broader substrate specificity.  Therefore, since neither the specification nor the prior art disclose the structural features required in a protein that has catechol 1,2-dioxygenase activity,  and the prior art is silent with regard to the % sequence identity with respect to the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3  that is required for a protein to have catechol 1,2-dioxygenase activity, it is unclear as to how one could use a query to identify homologues that actually have the desired enzymatic activity. 
	The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated.  A polypeptide having 80% sequence identity with the polypeptide of  SEQ ID NO: 1 allows for any combination of 63 amino acid modifications within  SEQ ID NO: 1 (63 = 0.2x31; SEQ ID NO: 1 has 311 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants  of the polypeptide of SEQ ID NO: 1 having 80% sequence identity to the polypeptide of SEQ ID NO: 1 that result from amino acid substitutions is 311!x1963/(311-63)!/63!  or 2.38x10147 variants.  A similar calculation for variants of the polypeptide of SEQ ID NO: 3 having at least 80% sequence identity to the polypeptide of SEQ ID NO: 3 yields 304!x1961/(304-61)!/61!  or 8.83x10142 variants.  A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of catechol 1,2-dioxygenases recited in the claims, or the recited structural feature, i.e., 80% sequence identity to the polypeptide of SEQ ID NO: 1/3, is not representative of all the members of the genus of catechol 1,2-dioxygenases recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 1 or SEQ ID NO: 3 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired catechol 1,2-dioxygenase activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  There is essentially an infinite number of variants of the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 that meet the recited % sequence identity and it is not expected that all of these variants would have catechol 1,2-dioxygenase activity.   The specification and the prior art fail to disclose which of these essentially infinite number of variants are more likely to have the desired enzymatic activity as there is no disclosure of a structure/function correlation or the structural features required in those variants most likely to have catechol 1,2-dioxygenase activity. 
	It is reiterated herein that while one could argue that the few species disclosed in the prior art and/or the specification are representative of the structure of all the members of the genus, the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. See the teachings of   Witkowski et al., Tang et al. and Seffernick et al. previously discussed. Since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the catechol 1,2-dioxygenases required in the claimed method.  Therefore, contrary to Applicant’s assertions, the recited genus of catechol 1,2-dioxygenases is not adequately described by the teachings of the specification and/or the prior art.

Claims 1-4, 6, 9-10, 18-22, 24-25, 34-35 remain rejected and claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing cis,cis-muconic acid, wherein said method comprises contacting a solution comprising catechol with a P. putida cell that expresses the polypeptides of SEQ ID NO: 1 and SEQ ID NO: 3, wherein said P. putida cell can have a disruption in the endogenous catB, catC and/or pcaB genes, does not reasonably provide enablement for a method for producing cis,cis-muconic acid, wherein said method comprises contacting a product that contains catechol with any host cell modified by any means to silence a gene encoding a muconate cycloisomerase, a muconolactone Δ-isomerase, and/or a 3-carboxy-cis,cis-muconate cycloisomerase, wherein said host cell comprises two genes encoding a catechol 1,2-dioxygenase having any structure. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection as it relates to claim 15 is necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to amended claim 15 for the reasons of record and those set forth below. 
Applicant states that the claims have been amended to indicate that the two genes encode different proteins both having catechol 1,2-dioxygenase activity.  Applicant also states that claim 22 has been amended to require one or more genes encoding the proteins of (a)-(c) to be mutated, optionally by deletion.  Applicant states that the terms “catA” and “catA2” are not defining features in the amended claims.  Applicant refers again to the teachings of Nakai et al. and states that a structure/function correlation can be understood from the alignment and portions of high sequence identity among the proteins aligned and the potential conservation of tertiary structure among catechol 1,2-dioxygenases.  Applicant states that one of skill in the art can readily determine two different catechol 1,2-dioxygenases and used them in the host cell of the claims based on the specification and knowledge available to the art.  Applicant states that while some experimentation can be required for identification and use of different catechol 1,2-dioxygenases, such experimentation is not undue or unreasonable. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of amended claim 15.  The Examiner acknowledges the amendments made to the claims as well as the teachings of Nakai et al.  The Examiner also acknowledges that the requirement of some experimentation does not necessarily render an invention not enabled if the experimentation is routine.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claims is fully enabled by the teachings of the prior art and/or the specification.  Claim 15 as amended now require catechol 1,2-dioxygenases which are variants of the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 which are at least 80% sequence identical to the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3.  
	With regard to the amendments made to claim 22, it is noted that while it is agreed that the amendments made to claim 22 overcome the previous ground of rejection regarding the method to eliminate the expression of the recited  proteins, claim 21 still encompasses a host cell that has been modified by any means to reduce/eliminate the expression of the recited proteins. Therefore, claim 21 is remains rejected under the grounds that neither the specification nor the prior art enables eliminating expression of the recited proteins by any means.   
	With regard to the argument that the teachings of Nakai et al. are evidence to show that the prior art discloses a structure/function correlation, it is reiterated herein that  while Nakai et al. disclose the alignment of 8 proteins having catechol 1,2-dioxygenase activity, there is no statement or suggestion by Nakai et al. indicating that the conserved regions found in this alignment are regions which are present in any protein having catechol 1,2-dioxygenase activity, or a statement indicating or suggesting that the conserved regions found in the alignment is all that is required in any protein to observe catechol 1,2-dioxygenase activity.  As previously stated, conserved regions are dependent upon the sequences used in an alignment.  Alignments of sequences that belong to proteins having the same function isolated from more closely related organisms are expected to share more conserved regions compared to alignments of sequences of proteins having the same function but isolated from more distantly related organisms.  Therefore, in the absence of additional information, the presence of conserved regions alone is not necessarily an indication that the conserved region is directly associated to enzymatic activity.  With regard to the tertiary structure of a catechol 1,2-dioxygenase, Nakai et al. teach that there are 4 prolines and eight glycines that were found to be conserved in the alignment they provided and hypothesized based on this finding that the tertiary structures might be highly conserved among certain types of catechol 1,2-dioxygenases (C12Os, page 359, right column, first 5 lines).  Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the teachings of Nakai et al. provide a structure/function correlation that would allow one of skill in the art to envision the structure of any  all catechol 1,2-dioxygenase. 
	With regard to the argument that one of skill in the art can readily determine two different catechol 1,2-dioxygenases and used them in the host cell of the claims based on the specification and knowledge available to the art, it is noted that while it is agreed that one of skill in the art can use catechol 1,2-dioxygenases whose amino acid sequences are known, the claims are not limited to those  catechol 1,2-dioxygenases which were known in the art at the time of the invention.  Instead, the claims encompass a method that requires any pair of catechol 1,2-dioxygenases, known and unknown.   As explained previously, neither the specification nor the prior art provide the structural features required in any catechol 1,2-dioxygenase, the critical structural features found in the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3 that must be present in the variants of the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 recited in the claims, or a structure/function correlation that would allow one of skill in the art to envision the structure of any catechol 1,2-dioxygenase as required by the claims.  Therefore, contrary to Applicant’s assertion, the genus of catechol 1,2-dioxygenases required by the claimed method is not fully enabled by the teachings of the prior art and/or the specification. 
	 With regard to the argument that while some experimentation can be required for identification and use of different catechol 1,2-dioxygenases, such experimentation is not undue or unreasonable, it is noted that in the absence of some knowledge or guidance as to which are the structural features that identify a catechol 1,2-dioxygenase, the amount of experimentation required to enable the entire genus of enzymes required is essentially infinite.   While the argument can be made that those variants of the polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 having high sequence identity are more likely to have the desired activity, it is noted that Nakei et al. teach that there is a significant amount of structural variability among those proteins that have catechol 1,2-dioxygenase activity (Table 1, last column). In addition, the art as previously discussed provides evidence to show that highly homologous proteins have the same function.   Therefore, it is unpredictable to accurately determine function based solely on structural homology.  As such, one of skill in the art would have to test any number of proteins to determine which ones have the desired enzymatic activity. 
	As indicated above, the number of structural variants of the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3 that are 80% sequence identical to the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 3 is essentially infinite.  Guo et al. (PNAS 101(25):9205-9210, 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)N x 100% where N is the number of mutations introduced.  In the instant case, for a protein having 80% sequence identity to the polypeptide of SEQ ID NO: 1, N is equivalent to 67 (67= 0.2x311;  SEQ ID NO: 1=311 amino acids), and (0.66)67 X 100% or 8.11 x 10-11% of random mutants having 80% sequence identity to  SEQ ID NO: 1 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 1.23x1012 variants having 80% sequence identity to the polypeptide of SEQ ID NO: 1 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the species encompassed by the recited genus of proteins lack enzymatic activity.  Since there is an immense number of mutants that one of skill in the art would have to test to find one that is enzymatically active, one of skill in the art cannot reasonably conclude that the amount of experimentation required is routine.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein,  the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.
Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For the record, while the response of 6/24/2022 asserts that the rejection of claim 2 over the teachings of Kaneko, Pinkowska as evidenced by Nakai and further in view of Tanaka is outstanding, it is noted that this rejection was previously withdrawn in the Non Final action of 12/24/2011 as set forth in  item 18, page 13 of said action.  
Claim 34 was rejected and under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (Chem. Lett. 40:381-383, 2011) in view of Pinkowska et al. (Chemical Engineering Journal 187:410-414, 2012; cited in the IDS) as evidenced by Nakai et al. (Archives of Biochemistry and Biophysics 321(2):353-362, 1995; cited in the IDS).
In view of Applicant’s amendment, claim 34 now requires the host cell to comprise two genes encoding two different catechol 1,2-dioxygenases.  Since the combined teachings of Kaneko et al., Pinkowska et al. and Nakai et al. do not teach or suggest the presence of two genes encoding two different catechol 1,2-dioxygenases, this rejection is hereby withdrawn. 

Claims 1, 3-4, 6, 9-10, 15-17, 19-20, 24-25, 34-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (Chem. Lett. 40:381-383, 2011) in view of Pinkowska et al. (Chemical Engineering Journal 187:410-414, 2012; cited in the IDS),  and Kim et al. (Biotechnol. Bioprocess Eng. 3:112-114, 1998; cited in the IDS) as evidenced by Nakai et al. (Archives of Biochemistry and Biophysics 321(2):353-362, 1995; cited in the IDS) and Nelson et al. (Environmental Microbiology 4(12):799-808, 2002).  
Claim 2 remains  rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (Chem. Lett. 40:381-383, 2011) in view of Pinkowska et al. (Chemical Engineering Journal 187:410-414, 2012; cited in the IDS),  and Kim et al. (Biotechnol. Bioprocess Eng. 3:112-114, 1998; cited in the IDS) as evidenced by Nakai et al. (Archives of Biochemistry and Biophysics 321(2):353-362, 1995; cited in the IDS) and Nelson et al. (Environmental Microbiology 4(12):799-808, 2002), and further in view of Tanaka et al. (US Patent No. 6554967, issued 4/29/2003).
Claims 6, 15-17, 20-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (Chem. Lett. 40:381-383, 2011) in view of Pinkowska et al. (Chemical Engineering Journal 187:410-414, 2012; cited in the IDS),  and Kim et al. (Biotechnol. Bioprocess Eng. 3:112-114, 1998; cited in the IDS) as evidenced by Nakai et al. (Archives of Biochemistry and Biophysics 321(2):353-362, 1995; cited in the IDS) and Nelson et al. (Environmental Microbiology 4(12):799-808, 2002), and further in view of van Duuren et al. (Journal of Biotechnology 156:163-172, 2011). 
These rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below. 
Applicant argues that Kim et al. teach the use of benzoate in their method and that benzoate is regarded as non-toxic while catechol has a very specific toxic chemistry.  Applicant states that catechol can cross the cellular membrane so that cells cannot avoid its uptake while the uptake of benzoate is highly reduced due to its chemistry.  Applicant states that teachings regarding the production of MA from benzoate are not instructive with regard to catechol and that the toxic effects of catechol bring unpredictability with regard to cellular function.  According to Applicant, Kim et al. do not allow making conclusion about cellular behavior in the presence of catechol.  Applicant further argues that Kim et al. teach that strain BCM114 comprises a plasmid that encodes the CatA protein and that growth of this strain is reduced.  Applicant states that higher MA formation could be the result of defected growth.  According to Applicant, Kim et al. disclose that another protein is being overproduced along with the CatA protein.  Applicant states that Kim et al. were not sure which protein was really overexpressed.  Applicant hypothesizes that in view of the fact that the catA gene is approximately 1 kB and that a 20 kb fragment comprising the catA gene was introduced into the plasmid, the observed increased production of MA cannot be necessarily  attributed to the increased expression of  CatA.
	With regard to Kaneko et al., Applicant states that they do not teach decomposition of an organic educt under sub- or supercritical conditions.  Applicant states that Pinkowska et al. do not teach the production of MA and do not teach or suggest contacting the decomposed lignin material comprising catechol in a subsequent method using a host cell that expresses a catechol,1-2-dioxygenase.  According to Applicant, the teachings of Kaneko et al. and Pinkowska et al. are not in the same area of technology and there is a disconnect between their disclosures.   Applicant further states that the teachings of Luterbacher should be considered because they disclose that decomposition of lignin generates inhibitory substances that pose a significant problem for biocatalytic conversion.  Applicant states that catechol is an intermediate product that inhibits cell growth and its accumulation is to be avoided.  Applicant is of the opinion that Kim et al. teach that as little as 1.1 mM of catechol is sufficient to inhibit production of cis-cis-muconic acid. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the teachings of Kim et al., Kaneko et al. and Pinkowska et al. However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the prior art of record.  
	The Examiner agrees that benzoate and catechol have different chemistry and toxicity levels.  The Examiner also acknowledges that Kim et al. discuss the overexpression of another protein which is not CatA and hypothesized that it could be a benzoate dioxygenase.  However, the Examiner  disagrees with the notion that the production of MA from benzoate is not instructive with regard to catechol or that the toxic effects of catechol bring unpredictability with regard to cellular function.  As previously stated, benzoate is converted to catechol prior to its conversion to cis-cis muconate (MA) by catechol 1,2-dioxygenase.  Therefore, the P. putida of Kim et al. is exposed to catechol by virtue of the conversion of benzoate to catechol prior to its conversion into MA.  As indicated by Kim et al., as the concentration of benzoate is increased, the cell accumulates catechol, as shown in Table 2.  The Examiner agrees that catechol can be toxic to the cell at a certain level. However, Kim et al. teach that catechol was completely transformed to cis,cis-muconate.  See Abstract.  Therefore, it is abundantly clear based on Table 2 that there is a threshold of about 1.1 mM catechol in the medium below which the cell completely converts catechol into cis,cis-muconate without accumulation.  As such, the teachings of Kim et al. teach that toxicity is not an issue if the concentration of catechol in the medium is maintained at that threshold because catechol is immediately converted to cis,cis-muconate without accumulation.  Therefore, contrary to Applicant’s assertions, the teachings of Kim et al. appear to allow making some conclusions about cellular behavior in the presence of catechol for the production of cis,cis-muconate. 
	With regard to the argument that Kim et al. were not sure which protein was really overexpressed, it is noted that, contrary to Applicant’s assertions, Kim et al. clearly teach that CatA was overexpressed.  As such, while it is agreed that they did not know the identity of the additional overexpressed protein they found, they were able to demonstrate the overexpression of CatA, which is a catechol 1,2-dioxygenase that is well known to catalyze the conversion of catechol into MA.  With regard to the argument that the observed increased production of MA cannot be necessarily  attributed to the increased expression of  CatA, it is noted that (a) CatA is known to catalyze the conversion of catechol into MA, thus one of skill in the art would reasonably conclude that the overexpression of CatA has at least some effect in the increased production of MA, and (b) even if the argument is made that the unknown overexpressed protein was responsible for the observed increased in the production of MA, as stated in the prior Office action, it would have been obvious to one of ordinary skill in the art in the art before the effective filing date of the claimed invention to replace the cell of Kaneko et al. with the cell of Kim et al., which is a P. putida cell,  in the method of Kaneko et al. Therefore, the host cell of the method of Kaneko et al., Pinkowska et al., Kim et al., Nakai et al. and Nelson et al. is the same cell of Kim et al.  As such, whether or the unknown overexpressed protein was solely responsible for the observed increased in the production of MA is irrelevant to the instant discussion because Kim et al. teach the benefit of using their host cell for the production of MA. 
	With regard to the argument that Pinkowska et  al. do not teach the production of MA and do not teach or suggest contacting the decomposed lignin material comprising catechol in a subsequent method using a host cell that expresses a catechol,1-2-dioxygenase, it is noted that as set forth in MPEP 2144 (I), the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In the instant case, it is reiterated herein that the motivation to contact the decomposed lignin material  comprising catechol in a subsequent method that uses a host cell to produce cis-cis muconate relies on the use of waste plant biomass that has been treated in an environmentally friendly fashion to release byproducts that could be used for the production of valuable  compounds. By adding steps from the method of Pinkowska et al., one of skill in the art would be taking advantage of waste material for the production of a valuable compound.   Pinkowska et al. state that hydrothermal decomposition of relatively high molecular weight alkali lignin is an example of an environmentally benign and efficient technique of lignin biomass treatment (page 413, right column, last sentence in Conclusions).   Therefore, while it is agreed that Pinkowska et al. do not teach the use of their decomposed lignin material in a process for the production of cis-cis muconate, Pinkowska et al. clearly teach that their decomposed lignin material can be used to provide a starting material for any other process that can transform that lignin material into a valuable compound and why their method to produce decomposed lignin material is advantageous.  
	With regard to the argument that the teachings of Kaneko et al. and Pinkowska et al. are not in the same area of technology and there is a disconnect between their disclosures, it is noted that as set forth in MPEP § 2141.01(a)(I), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  In the instant case, the reference by Kaneko et al. is in the same field of endeavor as the claimed invention, and the reference by Pinkowska et al. is reasonably pertinent to the problem faced by the inventor as evidenced by the citation of the teachings of Pinkowska et al. in the specification.   Therefore, the references by Kaneko et al. and Pinkowska et al. are deemed analogous prior art to the claimed invention.
	With regard to the argument that the teachings of Luterbacher should be considered because they disclose that decomposition of lignin generates inhibitory substances that pose a significant problem for biocatalytic conversion, it is reiterated herein that the Examiner is not arguing that catechol is not toxic at certain levels.  Instead, the Examiner has stated that catechol below certain levels is not expected to be detrimental to the cell as evidenced by Kim et al.  So long as catechol can be maintained at levels which are not so detrimental to the cell and allow increased production of cis-cis muconate, one of skill in the art would be highly motivated to use catechol instead of benzoate with the host cell of Kim et al. because Kaneko et al. show that one could have a direct step conversion to cis-cis muconate if catechol is contacted directly with a cell that expresses a gene encoding a catechol 1,2-dioxygenase.  Therefore, contrary to Applicant’s assertions, one of skill in the art would conclude that the claimed invention is obvious over the prior art of record. 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 24, 2022